





Exhibit 10.6




















WALDEN FEDERAL SAVINGS AND LOAN ASSOCIATION
AMENDED AND RESTATED
EMPLOYEE STOCK OWNERSHIP PLAN


Effective as of January 1, 2007







 
 

--------------------------------------------------------------------------------

 



WALDEN FEDERAL SAVINGS AND LOAN ASSOCIATION
AMENDED AND RESTATED
EMPLOYEE STOCK OWNERSHIP PLAN
CERTIFICATION


I, Stephen W. Dederick, Vice President and Chief Financial Officer of Walden
Federal Savings and Loan Association, hereby certify that the attached Walden
Federal Savings and Loan Association Amended and Restated Employee Stock
Ownership Plan, effective January 1, 2007, was adopted at a duly held meeting of
the Board of Directors of Walden Federal Savings and Loan Association.







 
WALDEN FEDERAL SAVINGS AND LOAN
 
ASSOCIATION
             
By:
  /s/ Stephen W. Dederick    
Stephen W. Dederick
   
Vice President and Chief Financial Officer
       
Date:
  January 15, 2009      




 
 

--------------------------------------------------------------------------------

 



Walden Federal Savings and Loan Association
Amended and Restated
Employee Stock Ownership Plan


Table of Contents
SECTION 1 Introduction
1
Section 1.01
Nature of the Plan.
1
Section 1.02
Employers and Affiliates.
1
SECTION 2 Definitions
1
Section 2.01
Definitions.
1
SECTION 3 Eligibility and Participation
8
Section 3.01
Participation.
8
Section 3.02
Certain Employees Ineligible.
9
Section 3.03
Transfer to and from Eligible Employment.
9
Section 3.04
Participation after Reemployment.
10
Section 3.05
Participation Not Guarantee of Employment.
10
SECTION 4 Contributions
10
Section 4.01
Employer Contributions.
10
Section 4.02
Limitations on Contributions.
11
Section 4.03
Acquisition Loans.
11
Section 4.04
Conditions as to Contributions.
12
Section 4.05
Employee Contributions.
12
Section 4.06
Rollover Contributions.
12
Section 4.07
Trustee-to-Trustee Transfers.
12
SECTION 5 Plan Accounting
12
Section 5.01
Accounting for Allocations.
12
Section 5.02
Maintenance of Participants’ Company Stock Accounts.
13
Section 5.03
Maintenance of Participants’ Other Investments Accounts.
13
Section 5.04
Allocation and Crediting of Employer Contributions.
14
Section 5.05
Limitations on Allocations.
15
Section 5.06
Other Limitations.
17
Section 5.07
Limitations as to Certain Section 1042 Transactions.
17
Section 5.08
Allocations Upon Termination Prior to Satisfaction of Acquisition Loan.
18
Section 5.09
Dividends.
18
SECTION 6 Vesting and Forfeitures
20
Section 6.01
Deferred Vesting in Accounts.
20
Section 6.02
Immediate Vesting in Certain Situations.
20
Section 6.03
Treatment of Forfeitures.
21
Section 6.04
Accounting for Forfeitures.
22
Section 6.05
Vesting Upon Reemployment.
22
SECTION 7 Distributions
22
Section 7.01
Distribution of Benefit Upon a Termination of Employment.
22
Section 7.02
Minimum Distribution Requirements.
23
Section 7.03
Benefits on a Participant’s Death.
23




 
 

--------------------------------------------------------------------------------

 



Section 7.04
Delay in Benefit Determination.
24
Section 7.05
Options to Receive and Sell Company Stock.
24
Section 7.06
Restrictions on Disposition of Company Stock.
25
Section 7.07
Direct Transfer of Eligible Plan Distributions.
26
SECTION 8 Voting of Company Stock and Tender Offers
27
Section 8.01
Voting of Company Stock.
27
Section 8.02
Tender Offers.
28
SECTION 9 The Committee and Plan Administration
28
Section 9.01
Identity of the Committee.
28
Section 9.02
Authority of Committee.
28
Section 9.03
Duties of Committee.
29
Section 9.04
Compliance with ERISA and the Code.
30
Section 9.05
Action by Committee.
30
Section 9.06
Execution of Documents.
30
Section 9.07
Adoption of Rules.
30
Section 9.08
Responsibilities to Participants.
30
Section 9.09
Alternative Payees in Event of Incapacity.
31
Section 9.10
Indemnification by Employers.
31
Section 9.11
Abstention by Interested Member.
31
Section 9.12
Use of Electronic Media to Provide Notices and Make Elections.
31
SECTION 10 Rules Governing Benefit Claims
32
Section 10.01
Claim for Benefits.
32
Section 10.02
Notification by Committee.
32
Section 10.03
Claims Review Procedure.
32
SECTION 11 The Trust
33
Section 11.01
Creation of Trust Fund.
33
Section 11.02
Company Stock and Other Investments.
33
Section 11.03
Acquisition of Company Stock.
33
Section 11.04
Participants’ Option to Diversify.
33
SECTION 12 Adoption, Amendment and Termination
34
Section 12.01
Adoption of Plan by Other Employers.
34
Section 12.02
Adoption of Plan by Successor.
34
Section 12.03
Plan Adoption Subject to Qualification.
34
Section 12.04
Right to Amend or Terminate.
35
SECTION 13 General Provisions
35
Section 13.01
Nonassignability of Benefits.
35
Section 13.02
Limit of Employer Liability.
36
Section 13.03
Plan Expenses.
36
Section 13.04
Nondiversion of Assets.
36
Section 13.05
Separability of Provisions.
36
Section 13.06
Service of Process.
36
Section 13.07
Governing Law.
36
Section 13.08
Special Rules for Persons Subject to Section 16(b) Requirements.
37
Section 13.09
Military Service.
37
Section 13.10
Minimum Distribution Requirements.
37




 
 

--------------------------------------------------------------------------------

 



SECTION 14 Top-Heavy Provisions
41
Section 14.01
Top-Heavy Provisions.
41
Section 14.02
Plan Modifications Upon Becoming Top-Heavy.
42



 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

SECTION 1
Introduction


Section 1.01       Nature of the Plan.


Effective as of January 1, 2007 (the “Effective Date”), Walden Federal Savings
and Loan Association (the “Bank”) hereby establishes the Amended and Restated
Walden Federal Savings and Loan Association Employee Stock Ownership Plan (the
“Plan”) to enable Eligible Employees (as defined in Section 2.01(o) of the Plan)
to acquire stock owner­ship interests in Hometown Bancorp, Inc. (the “Company”),
the holding company of the Bank.  The Bank intends this Plan to be a
tax-qualified stock bonus plan under Section 401(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), and an employee stock ownership plan within
the meaning of Section 407(d)(6) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), and Sections 409 and 4975(e)(7) of the Code.  The
Plan is designed to invest primarily in the common stock of the Company, which
stock constitutes “qualifying employer securities” within the meaning of Section
407(d)(5) of ERISA and Sections 409(l) and 4975(e)(8) of the Code.  Accordingly,
the Plan and Trust Agreement (as defined in Section 2.01(mm) of the Plan) shall
be interpreted and applied in a manner consistent with the Bank’s intent for it
to be a tax-qualified plan designed to invest primarily in qualifying employer
securities.


The Plan reflects certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”),  the Pension Protection Act of 2006 (
“PPA”), the final regulations issued under Code Section 415, and the HEART Act
of 2008.  The provisions related to EGTRRA, PPA, Code Section 415, and the HEART
Act of 2008 are intended as good faith compliance with such laws and the
guidance issued thereunder.  To the extent any provision of the Plan was
operated according to an effective date earlier than as required by law, then
such date shall be the effective date with respect to that provision of the
Plan.


Section 1.02        Employers and Affiliates.


The Bank and each of its Affiliates (as defined in Section 2.01(c) of the Plan)
that, with the consent of the Bank, adopt the Plan pursuant to the provisions of
Section 12.01 of the Plan are collectively referred to as the “Employers” and
individually as an “Employer.”  The Plan shall be treated as a single plan with
respect to all participating Employers.


SECTION 2
Definitions


Section 2.01        Definitions.


In this Plan, whenever the context so indicates, the singular or the plural
number and the masculine or feminine gender shall be deemed to include the
other, the terms “he,” “his,” and “him,” shall refer to a Participant or
Beneficiary, as the case may be, and, except as otherwise provided, or unless
the context otherwise requires, the capitalized terms shall have the following
meanings:

 
1

--------------------------------------------------------------------------------

 



(a)
“Account” or “Accounts” mean a Participant’s or Beneficiary’s Company Stock
Account and/or his Other Investments Account, as the context so requires.



(b)
“Acquisition Loan” means a loan or other extension of credit, including an
installment obligation to a “party in interest” (as defined in Section 3(14) of
ERISA) incurred by the Trustee in connection with the purchase of Company Stock.



(c)
“Affiliate” means any corporation, trade or business, which, at the time of
reference, is together with the Bank, a member of a controlled group of
corporations, a group of trades or businesses (whether or not incorporated)
under common control, or an affiliated service group, as described in Sections
414(b), 414(c), and 414(m) of the Code, respec­tively, or any other organization
treated as a single employer with the Bank under Section 414(o) of the Code;
provided, however, that, where the context so requires, the term “Affiliate”
shall be construed to give full effect to the provisions of Sections 409(l)(4)
and 415(h) of the Code.



(d)
“Bank” means Walden Federal Savings and Loan Association, and any entity that
succeeds to the business of Walden Federal Savings and Loan Association and
adopts this Plan in accordance with the provisions of Section 12.02 of the Plan,
or by written agreement assumes the obligations of the Plan.



(e)
“Beneficiary” means the person(s) entitled to receive benefits under the Plan
following a Participant’s death, pursuant to Section 7.03 of the Plan.



(f)
“Change in Control” means any one of the following events occurs:



 
(i)
Merger:  The Bank or the Company merges into or consolidates with another
entity, or merges another entity into the Bank or the Company and, as a result,
less than a majority of the combined voting power of the resulting entity
immediately after the merger or consolidation is held by persons who were
shareholders of the Bank immediately before the merger or consolidation;



 
(ii)
Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
the Company’s voting securities, but this clause (ii) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities;



 
(iii)
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Bank’s or the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a


 
2

--------------------------------------------------------------------------------

 

 
majority of the Bank’s or the Company’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or



 
(iv)
Sale of Assets:  The Bank or the Company sells to a third party all or
substantially all of its assets.



Notwithstanding anything in this Plan to the contrary, in no event shall the
reorganization of the Bank to the full stock holding company form of
organization (including the elimination of the mutual holding company)
constitute a “Change in Control” for purposes of this Plan.


(g)
“Code” means the Internal Revenue Code of 1986, as amended.



(h)
“Committee” means the individual(s) responsible for the administration of the
Plan in accordance with Section 9 of the Plan.



(i)
“Company” means Hometown Bancorp, Inc. and any entity which succeeds to the
business of Hometown Bancorp, Inc.



(j)
“Company Stock” means shares of the voting common stock or preferred stock,
meeting the requirements of Section 409 of the Code and Section 407(d)(5) of
ERISA, issued by the Company or its Affiliates.



(k)
“Company Stock Account” means the account established and maintained in the name
of each Participant or Beneficiary to reflect his share of the Trust Fund
invested in Company Stock.



(l)
“Compensation” means an Employee’s wages as reported on Form W-2 for federal tax
purposes and paid during the Plan Year by the Employer.  Compensation shall also
include the amounts of any Employer contributions made pursuant to a salary
reduction agreement entered into by the Participant and not includible in the
gross income of the employee under Sections 125, 132(f), 402(e)(3), 402(h),
403(b), 414(h) or 457 of the Code.  Compensation shall exclude severance pay and
accrued vacation pay received after a Participant separates from the service of
the Company or an Affiliate.  A Participant’s Compensation shall not exceed
$230,000 (as periodically adjusted pursuant to Section 401(a)(17) of the
Code).  If the Plan Year for which a Participant’s Compensation is measured is
less than twelve (12) calendar months, then the amount of Compensation taken
into account for such Plan Year shall be the adjusted amount for such Plan Year,
as prescribed by the Secretary of the Treasury under Section 401(a)(17) of the
Code, multiplied by a fraction, the numerator of which is the number of months
taken into account for such Plan Year and the denominator of which is twelve
(12).  In


 
3

--------------------------------------------------------------------------------

 

 
determining the dollar limitation hereunder, Compensation received from an
Affiliate shall be recognized as Compensation.



(m)
“Disability” means a physical or mental condition of a Participant resulting
from bodily injury, disease, or mental disorder which renders the Participant
incapable of continuing any gainful occupation and which condition constitutes
total disability under the federal Social Security Act.  The Disability of a
Participant shall be determined by the Plan Administrator, in its sole
discretion.



(n)
“Effective Date” means January 1, 2007.



(o)
“Eligible Employee” means any Employee who is not precluded from participating
in the Plan by reason of the provisions of Section 3.02 of the Plan.



(p)
“Employee” means any person who is actually performing services for the Employer
or an Affiliate in a common-law, employer-employee relationship as determined
under Sections 31.3121(d)-1, 31.3306(i)-1, or 31.3401(c)-1 of the Treasury
Regulations and any “Leased Employee” as defined in Section 3.02(b) of this
Plan.



(q)
“Employer” or “Employers” means the Bank and any of its Affiliates that adopt
the Plan in accordance with the provisions of Section 12.01 of the Plan, and any
entity which succeeds to the business of the Bank or its Affiliates and which
adopts the Plan in accordance with the provisions of Section 12.02 of the Plan,
or by written agreement assumes the obligations under the Plan.



(r)
“Entry Date” means the first day of the month following the date the Employee
satisfies the requirements for participation under Section 3.01 of the Plan.



(s)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



(t)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.



(u)
“Financed Shares” means shares of Company Stock acquired by the Trustee with the
proceeds of an Acquisition Loan, which shall constitute “qualifying employer
securities” under Section 409(l) of the Code and any shares of Company Stock
received upon conversion or exchange of such shares.



(v)
“Highly Compensated Employee” means an Employee who, for a particular Plan Year,
satisfies one of the following conditions:



 
(i)
was a “5-percent owner” (as defined in Section 414(q)(2) of the Code) during the
year or the preceding year, or



 
(ii)
for the preceding year, had “compensation” (as defined in Section 414(q)(4) of
the Code) from the Bank and its Affiliates exceeding the limit in Section
414(q)(1) of the Code ($100,000 for Plan Years beginning January 1, 2007).


 
4

--------------------------------------------------------------------------------

 



(w)
“Hours of Service” means:



 
(i)
Each hour for which an Employee is paid, or entitled to payment, for performing
duties for the Employer during the applicable computation period.



 
(ii)
Each hour for which an Employee is paid, or entitled to payment, for a period
during which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity
(including disability), layoff, jury duty, military duty or leave of
absence.  Notwithstanding the preceding sentence, no credit shall be given to
the Employee for:



 
(A)
more than 501 hours under this clause (ii) because of any single continuous
period in which the Employee performs no duties (whether or not such period
occurs in a single computation period);



 
(B)
an hour for which the Employee is directly or indirectly paid, or entitled to
payment, because of a period in which no duties are performed if such payment is
made or due under a plan maintained solely for the purpose of complying with
applicable worker’s or workmen’s compensation, unemployment, or disability
insurance laws; or



 
(C)
an hour or a payment which solely reimburses the Employee for medical or
medically-related expenses incurred by the Employee.



 
(iii)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer; provided, however, that hours credited
under either clause (i) or (ii) above shall not also be credited under this
clause (iii).  Crediting of hours for back pay awarded or agreed to with respect
to periods described in clause (ii) above will be subject to the limitations set
forth in that clause.



The crediting of Hours of Service shall be determined by the Committee in
accordance with the rules set forth in Section 2530.200b-2 of the regulations
prescribed by the Department of Labor, which rules shall be consistently applied
with respect to all Employees within the same job classification.  If an
Employer finds it impracticable to count actual Hours of Service for any class
or group of non-hourly Employees, each Employee in that class or group shall be
credited with 45 Hours of Service for each weekly period in which he has at
least one Hour of Service.  However, an Employee shall be credited with Hours of
Service only for his normal working hours during a paid absence.  Hours of
Service shall be credited for employment with an Affiliate.


For purposes of determining whether an Employee has incurred a One Year Break in
Service and for vesting and participation purposes, if an Employee begins a
maternity/paternity leave of absence described in Section 411(a)(6)(E)(i) of the
Code, his Hours of Service shall include the

 
5

--------------------------------------------------------------------------------

 

Hours of Service that would have been credited to him if he had not been so
absent (or 45 Hours of Service for each week of such absence if the actual Hours
of Service cannot be determined).  An Employee shall be credited for such Hours
of Service (up to a maximum of 501 Hours of Service) in the Plan Year in which
his absence begins (if such crediting will prevent him from incurring a One Year
Break in Service in such Plan Year) or, in all other cases, in the following
Plan Year.  An absence from employment for maternity or paternity reasons means
an absence:


 
(i)
by reason of pregnancy of the Employee,



 
(ii)
by reason of the birth of a child of the Employee,



 
(iii)
by reason of the placement of a child with the Employee in connection with the
adoption of such child by such Employee, or



 
(iv)
for purposes of caring for such child for a period beginning immediately
following such birth or placement.



(y)
“Loan Suspense Account” means that portion of the Trust Fund consisting of
Company Stock acquired with an Acquisition Loan which has not yet been allocated
to the Participants’ Accounts.



(z)
“Normal Retirement Age” means age 65.



(aa)
“Normal Retirement Date” means the first day of the month coincident with or
next following the Participant’s attainment of Normal Retirement Age.



(bb)
“One Year Break in Service” means a twelve (12) consecutive month period during
which the Participant does not complete more than 500 Hours of Service.



(cc)
“Other Investments Account” means the account established and maintained in the
name of each Participant or Beneficiary to reflect his share of the Trust Fund,
other than Company Stock.



(dd)
“Participant” means any Eligible Employee who has become a Participant in
accordance with Section 3.01 of the Plan or any other person with an Account
balance under the Plan.



(ee)
“Plan” means the Walden Federal Savings and Loan Association Employee Stock
Ownership Plan, as amended from time to time.



(ff)
“Plan Year” means the calendar year.



(gg)
“Qualified Military Service” means any period of duty on a voluntary or
involuntary basis in the United States Armed Forces, the Army National Guard and
Air National Guard when engaged in active duty for training, inactive duty for
training or full-time National Guard duty, the commissioned corps of the Public
Health Service and any other


 
6

--------------------------------------------------------------------------------

 

 
category of persons designated by the President of the United States in time of
war or emergency.  Such periods of duty shall include active duty, active duty
for training, initial active duty for training, inactive duty training,
full-time National Guard duty and absence from employment for an examination to
determine fitness for such duty.



(hh)
“Recognized Absence” means a period for which:



 
(i)
an Employer grants an Employee a leave of absence for a limited period of time,
but only if an Employer grants such leaves of absence on a nondiscriminatory
basis to all Eligible Employees; or



 
(ii)
an Employee is temporarily laid off by an Employer because of a change in the
business conditions of the Employer; or



 
(iii)
an Employee is on active military duty, but only to the extent that his
employment rights are protected by the Military Selective Service Act of 1967
and the Uniformed Services Employment and Reemployment Rights Act of 1994.



(ii)
“Retirement Date” means a Participant’s Normal Retirement Date.



(jj)
“Service” means employment with the Bank or an Affiliate.



(kk)
“Termination of Service” means the earlier of (a) the date on which an
Employee’s Service is terminated by reason of his resignation, retirement,
discharge, death or Disability or (b) the first anniversary of the date on which
such Employee’s service is terminated for disability of a short-term nature or
any other reason.  Service in the Armed Forces of the United States shall not
constitute a Termination of Service but shall be considered to be a period of
employment by the Employer provided (i) such military service is caused by war
or other emergency or the Employee is required to serve under the laws of
conscription in time of peace, (ii) the Employee returns to employment with the
Employer within six (6) months following discharge from such military service
and (iii) such Employee is reemployed by the Employer at a time when the
Employee had a right to reemployment at his former position or substantially
similar position upon separation from such military duty in accordance with
seniority rights as protected under the laws of the United States.  A leave of
absence granted to an Employee by the Employer shall not constitute a
Termination of Service provided that the Participant returns to the active
service of the Employer at the expiration of any such period for which leave has
been granted.  Notwithstanding the foregoing, an Employee who is absent from
service with the Employer beyond the first anniversary of the first date of his
absence for maternity or paternity reasons set forth in Section 2.01 of the Plan
shall incur a Termination of Service for purposes of the Plan on the second
anniversary of the date of such absence.



(ll)
“Treasury Regulations” mean the regulations promulgated by the Department of the
Treasury under the Code.


 
7

--------------------------------------------------------------------------------

 

(mm)       “Trust” means the Walden Federal Savings and Loan Association
Employee Stock Ownership Plan Trust created in connection with the establishment
of the Plan.


(nn)
“Trust Agreement” means the trust agreement establishing the Trust.



(oo)
“Trust Fund” means the assets held in the Trust for the benefit of Participants
and their Beneficiaries.



(pp)
“Trustee” means the trustee or trustees from time to time in office under the
Trust Agreement.



(qq)
“Valuation Date” means the last day of the Plan Year and each other date as of
which the Committee shall determine the investment experience of the Trust Fund
and adjust Participants’ Accounts accordingly.



(rr)
“Valuation Period” means the period following a Valuation Date and ending with
the next Valuation Date.



(ss)
“Year of Service” shall mean a Plan Year in which an Employee is credited with
at least 1,000 Hours of Service.



SECTION 3
Eligibility and Participation


Section 3.01        Participation.


(a)
All Eligible Employees who have attained age 21 and are employed by the Employer
as of the close of the Company’s minority stock offering (the “Offering Date”)
shall enter the Plan and become Participants as of the Effective Date.



(b)
An Eligible Employee who is first employed by an Employer after the Offering
Date shall become a Participant in the Plan upon satisfying the following
requirements:

 
(i)           The Eligible Employee is at least 21 years of age; and


 
(ii)
has completed one Year of Service.



(c)
An Eligible Employee who has satisfied the eligibility requirements of Section
3.01(b) shall enter the Plan and become a Participant on the earlier of the
Effective Date or the Entry Date coincident with or next following the date he
satisfies such requirements.


 
8

--------------------------------------------------------------------------------

 

Section 3.02        Certain Employees Ineligible.


The following Employees are ineligible to participate in the Plan:


(a)
Employees covered by a collective bargaining agreement between the Employer and
the Employee’s collective bargaining representative if:



 
(i)
retirement benefits have been the subject of good faith bargaining between the
Employer and the representative, and



 
(ii)
the collective bargaining agreement does not expressly provide that Employees of
such unit be covered under the Plan;



(b)
“Leased Employees” who, pursuant to an agreement between the Employer and any
other person, including a leasing organization or temporary agency, have
performed services for the Employer (or for the Employer and related persons
determined in accordance with Section 414(n)(6) of the Code) on a substantially
full-time basis for a period of at least one (1) year, and such services are
performed under the primary direction and control of the Employer;



(c)
Employees who are nonresident aliens and who receive no earned income from an
Employer which constitutes income from sources within the United States; and



(d)
Employees of an Affiliate of the Bank that has not adopted the Plan pursuant to
Sections 12.01 or 12.02 of the Plan.



Section 3.03        Transfer to and from Eligible Employment.


(a)
If an Employee ineligible to participate in the Plan by reason of Section 3.02
of the Plan transfers to employment as an Eligible Employee, he shall enter the
Plan as of the later of:



(i)           the first Entry Date after the date of transfer, or


 
(ii)
the first Entry Date on which he could have become a Participant pursuant to
Section 3.01 of the Plan if his prior employment with the Employer or Affiliate
had been as an Eligible Employee.



(b)
If a Participant transfers to an employment position that makes him ineligible
to participate in the Plan as of the date of such transfer, he shall cease
active participation in the Plan as of such date and his transfer shall be
treated for all purposes under the Plan in the same manner as any other
Termination of Service.


 
9

--------------------------------------------------------------------------------

 

Section 3.04        Participation after Reemployment.


(a)
If an Employee incurs a One Year Break in Service prior to satisfying the
eligibility requirements of Section 3.01 of the Plan, Service prior to such One
Year Break in Service shall be disregarded and the Employee must satisfy the
eligibility requirements of Section 3.01 as a new Employee.



(b)
If an Employee incurs a One Year Break in Service after satisfying the
eligibility requirements of Section 3.01 of the Plan and again performs an Hour
of Service, the Employee shall receive credit for Service prior to his One Year
Break in Service and shall be eligible to participate in the Plan immediately
upon reemployment, provided the Employee is not excluded from participation
under the provisions of Section 3.02 of the Plan.



Section 3.05       Participation Not Guarantee of Employment.


Participation in the Plan does not constitute a guarantee or contract of
employment and will not give any Employee the right to be retained in the employ
of the Bank or any of its Affiliates nor any right or claim to any benefit under
the terms of the Plan unless such right or claim has specifically accrued under
the Plan.


SECTION 4
Contributions


Section 4.01        Employer Contributions.


(a)
Discretionary Contributions  Each Plan Year, each Employer, in its discretion,
may make a contribution to the Trust.  Each Employer making a contribution for
any Plan Year under this Section 4.01(a) will contribute to the Trustee cash
equal to, or Company Stock or other property having an aggregate fair market
value equal to, such amount as the Board of Directors of the Employer shall
determine by resolution.  Notwithstanding the Employer’s discretion with respect
to the medium of contribution, an Employer shall not make a contribution in any
medium which would make such contribution a prohibited transaction (for which no
exemption is provided) under Section 406 of ERISA or Section 4975 of the Code.



(b)
Employer Contributions for Acquisition Loans. Each Plan Year, the Employers
shall, subject to any regulatory prohibitions, contribute an amount of cash
sufficient to enable the Trustee to discharge any indebtedness incurred with
respect to an Acquisition Loan pursuant to the terms of the Acquisition
Loan.  The Employers’ obligation to make contributions under this Section
4.01(b) shall be reduced to the extent of any investment earnings attributable
to such contributions, any cash dividends paid with respect to Company Stock
held by the Trustee in the Loan Suspense Account and earnings on said
dividends.  If there is more than one Acquisition Loan, the Employers shall
designate the one to which any contribution pursuant to this Section 4.01(b) is
to be applied.


 
10

--------------------------------------------------------------------------------

 

Section 4.02        Limitations on Contributions.


In no event shall an Employer’s contribution(s) made under Section 4.01 of the
Plan for any Plan Year exceed the lesser of:


(a)
The maximum amount deductible under Section 404 of the Code by that Employer as
an expense for Federal income tax purposes; and



(b)
The maximum amount which can be credited for that Plan Year in accordance with
the allocation limitation provisions of Section 5.05 of the Plan.



Section 4.03        Acquisition Loans.


The Trustee may incur Acquisition Loans from time to time to finance the
acquisition of Company Stock for the Trust or to repay a prior Acquisition
Loan.  An Acquisition Loan shall be for a specific term, shall bear a reasonable
rate of interest, shall not be payable on demand, except in the event of
default, and shall be primarily for the benefit of Participants and
Beneficiaries of the Plan.  An Acquisition Loan may be secured by a collateral
pledge of the Financed Shares so acquired and any other Plan assets which are
permissible securities within the provisions of Section 54.4975-7(b) of the
Treasury Regulations.  No other assets of the Plan or Trust may be pledged as
collateral for an Acquisition Loan, and no lender shall have recourse against
any other Trust assets.  Any pledge of Financed Shares must provide for the
release of shares so pledged on a basis equal to the principal and interest (or
if the requirements of Section 54.4975-7(b)(8)(ii) of the Treasury Regulations
are met and the Employer so elects, principal payments only), paid by the
Trustee on the Acquisition Loan.  The released Financed Shares shall be
allocated to Participants’ Accounts in accordance with the provisions of
Sections 5.04 or 5.08 of the Plan, whichever is applicable.  Payment of
principal and interest on any Acquisition Loan shall be made by the Trustee only
from the Employer contributions paid in cash to enable the Trustee to repay such
loan in accordance with Section 4.01(b) of the Plan, from earnings attributable
to such contributions, and any cash dividends received by the Trustee on
Financed Shares acquired with the proceeds of the Acquisition Loan (including
contributions, earnings and dividends received during or prior to the year of
repayment less such payments in prior years), whether or not
allocated.  Financed Shares shall initially be credited to the Loan Suspense
Account and shall be transferred for allocation to the Company Stock Accounts of
Participants only as payments of principal and interest (or, if the requirements
of Section 54.4975-7(b)(8)(ii) of the Treasury Regulations are met and the
Employer so elects, principal payments only), on the Acquisition Loan are made
by the Trustee.  The number of Financed Shares to be released from the Loan
Suspense Account for allocation to Participants’ Company Stock Account for each
Plan Year shall be based on the ratio that the payments of principal and
interest (or, if the requirements of Section 54.4975-7(b)(8)(ii) of the Treasury
Regulations are met and the Employer so elects, principal payments only), on the
Acquisition Loan for that Plan Year bears to the sum of the payments of
principal and interest on the Acquisition Loan for that Plan Year plus the total
remaining payment of principal and interest projected (or, if the requirements
of Section 54.4975-7(b)(8)(ii) of the Treasury Regulations are met and the
Employer so elects, principal payments only), on the Acquisition Loan over the
duration of the Acquisition Loan repayment period, subject to the provisions of
Section 5.05 of the Plan.

 
11

--------------------------------------------------------------------------------

 



Section 4.04       Conditions as to Contributions.


In addition to the provisions of Section 12.03 of the Plan for the return of an
Employer’s contributions in connection with a failure of the Plan to qualify
initially under the Code, any amount contributed by an Employer due to a good
faith mistake of fact, or based upon a good faith but erroneous determination of
its deductibility under Section 404 of the Code, shall be returned to the
Employer within one year after the date on which the Employer originally made
such contribution, or within one year after its nondeductibility has been
finally determined.  However, the amount to be returned shall be reduced to take
account of any adverse investment experience within the Trust in order that the
balance credited to each Participant Account is not less than it would have been
if the contribution had never been made by the Employer.


Section 4.05        Employee Contributions.


Employee contributions are neither required nor permitted under the Plan.


Section 4.06        Rollover Contributions.


Rollover contributions to the Plan of assets from other tax-qualified retirement
plans are not permitted under the Plan.


Section 4.07        Trustee-to-Trustee Transfers.


Trustee-to-trustee transfers of assets from other tax-qualified retirement plans
are not permitted under the Plan.


SECTION 5
Plan Accounting


Section 5.01        Accounting for Allocations.


The Committee shall establish the Accounts (and sub-accounts, if deemed
necessary) for each Participant, and the accounting procedures for the purpose
of making allocations to Participants’ Accounts as provided for in this Section
5.  The Committee shall maintain adequate records of the cost basis of shares of
Company Stock allocated to each Participant’s Company Stock Account.  The
Committee also shall keep separate records of Financed Shares attributable to
each Acquisition Loan and of contributions made by the Employers (and any
earnings thereon) made for the purpose of enabling the Trustee to repay any
Acquisition Loan.  From time to time, the Committee may modify its accounting
procedures for the purpose of achieving equitable and nondiscriminatory
allocations among the Accounts of Participants, in accordance with the
provisions of this Section 5 and the applicable requirements of the Code and
ERISA.  In accordance with Section 9 of the Plan, the Committee may delegate the
responsibility for maintaining Accounts and records.

 
12

--------------------------------------------------------------------------------

 

Section 5.02        Maintenance of Participants’ Company Stock Accounts.


As of each Valuation Date, the Committee shall adjust the Company Stock Account
of each Participant to reflect activity during the Valuation Period as follows:


(a)
First, charge to each Participant’s Company Stock Account all distributions and
payments made to the Participant that have not been previously charged;



(b)
Next, credit to each Participant’s Company Stock Account the shares of Company
Stock, if any, that have been purchased with amounts from the Participant’s
Other Investments Account, and adjust such Other Investments Account in
accordance with the provisions of Section 5.03 of the Plan;



(c)
Next, credit to each Participant’s Company Stock Account the shares of Company
Stock representing contributions made by the Employers in the form of Company
Stock and the number of Financed Shares released from the Loan Suspense Account
under Section 4.03 of the Plan that are to be allocated and credited as of that
date in accordance with the provisions of Section 5.04 of the Plan; and



(d)
Finally, credit to each Participant’s Company Stock Account the shares of
Company Stock released from the Loan Suspense Account that are to be allocated
in accordance with the provisions of Section 5.09 of the Plan.



Section 5.03        Maintenance of Participants’ Other Investments Accounts.


Except as otherwise provided for under Section 5.08 of the Plan, as of each
Valuation Date, the Committee shall adjust the Other Investments Account of each
Participant to reflect activity during the Valuation Period as follows:


(a)
First, charge to each Participant’s Other Investments Account all distributions
and payments made to the Participant that have not previously been charged;



(b)
Next, if Company Stock is purchased with assets from a Participant’s Other
Investments Account, charge the Participant’s Other Investments Account
accordingly;



(c)
Next, subject to the dividend provisions of Section 5.09 of the Plan, credit to
the Other Investments Account of each Participant any cash dividends paid to the
Trustee on shares of Company Stock held in that Participant’s Company Stock
Account (as of the record date for such cash dividends) and dividends paid on
shares of Company Stock held in the Loan Suspense Account that have not been
used to repay any Acquisition Loan.  Subject to the provisions of Section 5.09
of the Plan, cash dividends that have not been used to repay any Acquisition
Loan and have been credited to a Participant’s Other Investments Account shall
be applied by the Trustee to purchase shares of Company Stock, which shares
shall then be credited to the Company Stock Account of such Participant.  The
Participant’s Other Investments Account shall then be charged by the amount of
cash used to purchase such Company Stock.  In addition, any earnings on:


 
13

--------------------------------------------------------------------------------

 



 
(i)
Participants’ Other Investments Accounts will be allocated to Accounts, pro
rata, based on Participants’ Other Investments Account balances as of the first
day of the Valuation Period, and



 
(ii)
the Loan Suspense Account, other than dividends used to repay the Acquisition
Loan, will be allocated to Participants’ Other Investments Accounts, pro rata,
based on their Other Investments Account balances as of the first day of the
Valuation Period;



(d)
Next, allocate and credit the Employer contributions made pursuant to Section
4.01(b) of the Plan for the purpose of repaying any Acquisition Loan, in
accordance with Section 5.04 of the Plan.  Such amount shall then be used to
repay any Acquisition Loan and such Participant’s Other Investments Account
shall be charged accordingly; and



(e)
Finally, allocate and credit the Employer contributions (other than amounts
contributed to repay an Acquisition Loan) that are made in cash (or property
other than Company Stock) for the Plan Year to the Other Investments Account of
each Participant in accordance with Section 5.04 of the Plan.



Section 5.04        Allocation and Crediting of Employer Contributions.


(a)
Except as otherwise provided for in Sections 5.08 and 5.09 of the Plan, as of
the Valuation Date for each Plan Year:



 
(i)
Company Stock released from the Loan Suspense Account for that year and shares
of Company Stock contributed directly to the Plan shall be allocated and
credited to each Active Participant’s (as defined in paragraph (b) of this
Section 5.04) Company Stock Account based on the ratio that each Active
Participant’s Compensation for the Plan Year bears to the aggregate Compensation
of all Active Participants for the Plan Year, and then



 
(ii)
The cash contributions not used to repay an Acquisition Loan and any other
property contributed for that year shall be allocated and credited to each
Active Participant’s Other Investments Account based on the ratio determined by
comparing each Active Participant’s Compensation for the Plan Year to the
aggregate Compensation of all Active Participants for the Plan Year.



(b)
For purposes of this Section 5.04, the term “Active Participant” means those
Eligible Employees who:



 
(i)
are employed on the last day of the Plan Year and have completed 1,000 Hours of
Service during the Plan Year; or



 
(ii)
terminated employment during the Plan Year by reason of death, Disability, or
attainment of their Normal Retirement Date.


 
14

--------------------------------------------------------------------------------

 



Section 5.05       Limitations on Allocations.


(a)
In General.  Subject to the provisions of this Section 5.05, Section 415 of the
Code shall be incorporated by reference into the terms of the Plan.  No
allocation shall be made under Section 5.04 of the Plan that would result in a
violation of Section 415 of the Code.



(b)
Code Section 415 Compensation.  For purposes of this Section 5.05, Compensation
shall be adjusted to reflect the general rule of Section 1.415-2(d) of the
Treasury Regulations.



Effective for the limitation years beginning on and after July 1, 2007,
“415 Compensation” shall mean:


(a)          Wages as defined in Code Section 3401(a) for purposes of income tax
withholding at the source.


(b)           Any elective deferral as defined in Code Section 402(g)(3) (any
Employer contributions made on behalf of a Participant to the extent not
includible in gross income and any Employer contributions to purchase an annuity
contract under Code Section 403(b) under a salary reduction agreement) and any
amount which is contributed or deferred by the Employer at the election of the
Participant and which is not includible in gross income of the Participant by
reason of Code Section 125 (including any “deemed” Code Section 125
compensation), Code Section 457 or 132(f)(4) shall also be included in the
definition of 415 Compensation.
 
(c)           415 Compensation shall also include the following types of
compensation paid after a Participant’s Termination of Service with the
Employer, provided that amounts described in paragraph (i) below shall only be
included in 415 Compensation to the extent such amounts are paid by the later of
2½ months after Termination of Service, or by the end of the limitation year
that includes the date of such Termination of Service.
 
(i)           Regular Pay.  415 Compensation shall include regular pay after
Termination of Service if (a) the payment is for regular compensation for
services during the Participant’s regular working hours, or compensation for
services outside of the Participant’s regular working hours (such as overtime or
shift differential), commissions, bonuses, or other similar payments, and (b)
the payment would have been paid to the Participant prior to Termination of
Service if the Participant had continued in employment with the Employer.


(d)
Salary Continuation Payments for Qualified Military Service. Effective January
1, 2009, 415 Compensation  shall include payments to an individual who does not
currently perform services for the Employer by reason of Qualified Military
Service (as defined in Code Section 414(u)(1)), to the extent that those
payments do not exceed the amounts the individual would have received if the
individual had continued to perform services for the Employer rather than
entering Qualified Military Service.


 
15

--------------------------------------------------------------------------------

 



(e)           415 Compensation in excess of $230,000 (as indexed) shall be
disregarded for all Participants.  For purposes of this sub-section, the
$230,000 limit shall be referred to as the “applicable limit” for the Plan Year
in question.  The $230,000 limit shall be adjusted for increases in the cost of
living in accordance with Section 401(a)(17)(B) of the Code, effective for the
Plan Year which begins within the applicable calendar year.  For purposes of the
applicable limit, 415 Compensation shall be prorated over short Plan Years and
only compensation for the portion of the Plan Year during which the individual
was a Participant shall be taken into account.


(c)
Limitation Year.  The “limitation year” (within the meaning of Section 415 of
the Code) shall be the calendar year.



(d)
Multiple Defined Contribution Plans.  In any case where a Participant also
participates in another defined contribution plan of the Bank or its Affiliates,
the appropriate committee of such other plan shall first reduce the after-tax
contributions under any such plan, shall then reduce any elective deferrals
under any such plan subject to Section 401(k) of the Code, shall then reduce all
other contributions under any other such plan and, if necessary, shall then
reduce contributions under this Plan.



(e)
Excess Allocations.  If, after applying the allocation provisions under Section
5.04 of the Plan, allocations under Section 5.04 of the Plan would otherwise
result in a violation of Section 415 of the Code, the Committee shall allocate
and reallocate Employer contributions to other Participants in the Plan for the
limitation year or, if such allocation and reallocation causes the limitations
of Section 415 of the Code to be exceeded, shall hold excess amounts in an
unallocated suspense account for allocation in a subsequent Plan Year in
accordance with Section 1.415-6(b)(6)(i) of the Treasury Regulations.  Such
suspense account, if permitted, will be credited before any allocation of
contributions for subsequent limitation years.  Notwithstanding the foregoing,
effective for limitation years beginning on and after July 1, 2007, if
allocations and reallocations of Employer contributions to Participants in the
Plan causes the limitations of Section 415 of the Code to be exceeded, such
excess amounts shall be corrected in accordance with the Employee Plans
Compliance Resolution System (EPCRS) set forth in Revenue Procedure 2008-50 or
any superseding guidance.



(f)
Allocations Pursuant to Section 5.08.  For purposes of this Section 5.05, no
amount credited to any Participant’s Account pursuant to Section 5.08 of the
Plan shall be counted as an “annual addition” for purposes of Section 415 of the
Code.  In the event any amount cannot be allocated to Affected Participants (as
defined in Section 5.08 of the Plan) under the Plan pursuant to Section 5.08 of
the Plan in the year of a Change in Control, the amount which may not be so
allocated in the year of the Change in Control shall be treated in accordance
with paragraph (e) of this Section 5.05.  Notwithstanding the foregoing, “annual
additions” for purposes of this Plan shall be determined in accordance with
Treasury Regulation Sections 1.415(c)-1.  Moreover, for limitation years
beginning on and after July 1, 2007, in the event Company Stock is released from
the Loan Suspense Account and allocated to a Participant’s Account for a
particular Plan


 
16

--------------------------------------------------------------------------------

 

 
Year, the Employer may determine for such year that an annual addition shall be
calculated on the basis of the fair market value of the Company Stock so
released and allocated (such fair market value to be based on the value as of
the last Valuation Date of the Plan Year for which the Stock is released) if the
annual addition, as so calculated, is lower than the annual addition calculated
on the basis of the Employer contribution.



(g)
Restorative Payments.  For limitation years beginning on and after July 1, 2007,
annual additions to the Participant’s Account shall not include a restorative
payment in accordance with Treasury Regulation Section 1.415(c)-1(b)(2)(C) that
is made to restore losses to the Plan resulting from actions by a fiduciary for
which there is a reasonable risk of liability for breach of fiduciary duty under
ERISA or other applicable federal and state law.



Section 5.06        Other Limitations.


Aside from the limitations set forth in Section 5.05 of the Plan, in no event
shall more than one-third of the Employer contributions to the Plan be allocated
to the Accounts of Highly Compensated Employees.  In order to ensure that such
allocations are not made, the Committee shall, beginning with the Participants
whose Compensation exceeds the limit then in effect under Section 401(a)(17) of
the Code, reduce the amount of Compensation of such Highly Compensated Employees
on a pro-rata basis per individual that would otherwise be taken into account
for purposes of allocating benefits under Section 5.04 of the Plan.  If, in
order to satisfy this Section 5.06, any such Participant’s Compensation must be
reduced to an amount that is lower than the Compensation amount of the next
highest paid (based on such Participant’s Compensation) Highly Compensated
Employee (the “breakpoint amount”), then, for purposes of allocating benefits
under Section 5.04 of the Plan, the Compensation of all concerned Participants
shall be reduced to an amount not to exceed such breakpoint amount.


Section 5.07        Limitations as to Certain Section 1042 Transactions.


To the extent that a shareholder of Company Stock sells qualifying Company Stock
to the Plan and elects (with the consent of the Bank) nonrecognition of gain
under Section 1042 of the Code, no portion of the Company Stock purchased in
such nonrecognition transaction (or other dividends or other income attributable
thereto) may accrue or be allocated during the non-allocation period (the ten
(10) year period beginning on the later of the date of the sale of the qualified
Company Stock, or the date of the Plan allocation attributable to the final
payment of an Acquisition Loan incurred in connection with such sale) for the
benefit of:


(a)
the selling shareholder;



(b)
the spouse, brothers or sisters (whether by the whole or half blood), ancestors
or lineal descendants of the selling shareholder or descendant referred to in
(a) above; or



(c)
any other person who owns, after application of Section 318(a) of the Code, more
than twenty-five percent (25%) of:


 
17

--------------------------------------------------------------------------------

 

(i)            any class of outstanding stock of the Company or any Affiliate,
or


 
(ii)
the total value of any class of outstanding stock of the Company or any
Affiliate.



For purposes of this Section 5.07, Section 318(a) of the Code shall be applied
without regard to the employee trust exception of Section 318(a)(2)(B)(i) of the
Code.


Section 5.08        Allocations Upon Termination Prior to Satisfaction of
Acquisition Loan.


(a)
Notwithstanding any other provision of the Plan, in the event of a Change in
Control, the Plan shall terminate as of the effective date of the Change in
Control and, as soon as practicable thereafter, the Trustee shall repay in full
any outstanding Acquisition Loan.  In connection with such repayment, the
Trustee shall:  (i) apply cash, if any, received by the Plan in connection with
the transaction constituting a Change in Control, with respect to the
unallocated shares of Company Stock acquired with the proceeds of the
Acquisition Loan, and (ii) to the extent additionally required to effect the
repayment of the Acquisition Loan, obtain cash through the sale of any stock or
security received by the Plan in connection with such transaction, with respect
to such unallocated shares of Company Stock.  After repayment of the Acquisition
Loan, all remaining shares of Company Stock held in the Loan Suspense Account,
all other stock or securities, and any cash proceeds from the sale or other
disposition of any shares of Company Stock held in the Loan Suspense Account,
shall be allocated among the Accounts of all Participants who were employed by
an Employer on the date immediately preceding the effective date of the Change
in Control.  Such allocations of shares or cash proceeds shall be credited as
earnings for purposes of Section 5.05 of the Plan and Section 415 of the Code,
as of the effective date of the Change in Control, to the Account of each
Participant who is either in active Service with an Employer, or is on a
Recognized Absence, on the date immediately preceding the effective date of the
Change of Control (each an “Affected Participant”), in proportion to the opening
balances in their Company Stock Accounts as of the first day of the current
Valuation Period.  As of the effective date of a Change in Control, all
Participant Accounts shall be fully vested and nonforfeitable.



(b)
In the event of a termination of the Plan in connection with a Change in
Control, this Section 5.08 shall have no force and effect unless the price paid
for the Company Stock in connection with a Change in Control is greater than the
average basis of the unallocated Company Stock held in the Loan Suspense Account
as of the date of the Change in Control.



Section 5.09        Dividends.


(a)
Stock Dividends.  Dividends on Company Stock which are received by the Trustee
in the form of additional Company Stock shall be retained in the portion of the
Trust Fund consisting of Company Stock, and shall be allocated among the
Participants’ Accounts and the Loan Suspense Account in accordance with their
holdings of the Company Stock on which the dividends have been paid.


 
18

--------------------------------------------------------------------------------

 

(b)
Cash Dividends on Allocated Shares.  Dividends on Company Stock credited to
Participants’ Accounts which are received by the Trustee in the form of cash
shall, at the direction of the Company, either:



 
(i)
be credited to Participants’ Accounts in accordance with Section 5.03 of the
Plan and invested as part of the Trust Fund;



 
(ii)
be distributed immediately to the Participants;



 
(iii)
be distributed to the Participants within ninety (90) days of the close of the
Plan Year in which paid; or



 
(iv)
be used to repay principal and interest on the Acquisition Loan used to acquire
Company Stock on which the dividends were paid.



In addition to the alternatives specified in the preceding paragraph regarding
the treatment of cash dividends paid with respect to shares of Company Stock
credited to Participants’ Accounts, if authorized by the Committee for the Plan
Year, a Participant may elect that cash dividends paid on Company Stock credited
to the Participant’s Account shall either be:


 
(i)
paid to the Plan, reinvested in Company Stock and credited to the Participant’s
Account;



 
(ii)
distributed in cash to the Participant; or



 
(iii)
distributed to the Participant within ninety (90) days of the close of the Plan
Year in which paid.



Dividends subject to an election under this paragraph (and any Company Stock
acquired therewith pursuant to a Participant’s election) shall at all times be
fully vested.  To the extent the Committee authorizes dividend elections
pursuant to this paragraph, the Committee shall establish policies and
procedures relating to Participant elections and, if applicable, the
reinvestment of cash dividends in Company Stock, which are consistent with
guidance issued under Section 404(k) of the Code.


(c)
Cash Dividends on Unallocated Shares. Dividends on Company Stock held in the
Loan Suspense Account received by the Trustee in the form of cash shall be
applied as soon as practicable to payments of principal and interest under the
Acquisition Loan incurred with the purchase of Company Stock.



(d)
Financed Shares.  Financed Shares released from the Loan Suspense Account by
reason of dividends paid with respect to Company Stock shall be allocated under
Sections 5.03 and 5.04 of the Plan as follows:


 
19

--------------------------------------------------------------------------------

 

(i)            First, Financed Shares with a fair market value at least equal to
the dividends paid with respect to the Company Stock allocated to Participants’
Accounts shall be allocated among and credited to the Accounts of such
Participants, pro rata, according to the number of shares of Company Stock held
in such accounts on the date the dividend is declared by the Company; and


 
(ii)
Next, any remaining Financed Shares released from the Loan Suspense Account by
reason of dividends paid with respect to Company Stock held in the Loan Suspense
Account shall be allocated among and credited to the Accounts of all
Participants, pro rata, according to each Participant’s Compensation.



SECTION 6
Vesting and Forfeitures


Section 6.01        Deferred Vesting in Accounts.


(a)
A Participant shall vest in his Accounts in accordance with the following
schedule:



Years of Service
Vested Percentage
   
Less than 2 years
  0%
2
 20%
3
 40%
4
 60%
5
 80%
6 or more years
100%



(b)
For purposes of determining a Participant’s Years of Service under this Section
6.01, a Participant must be credited employment with the Bank or an Affiliate
shall be deemed employment with the Employer.  For purposes of determining a
Participant’s vested percentage in his Accounts, all Years of Service shall be
included, beginning with the Employee’s initial service with the Employer.



Section 6.02       Immediate Vesting in Certain Situations.


(a)
Notwithstanding Section 6.01(a) of the Plan, a Participant shall become fully
vested in his Accounts upon the earlier of:



 
(i)
termination of the Plan or upon the permanent and complete discontinuance of
contributions by the Employer to the Plan; provided, however, that in the event
of a partial termination of the Plan (which shall be determined by the Internal
Revenue Service Commissioner based on the facts and circumstances of the
particular case in accordance with Code Section 411(d)(3) and the corresponding
Treasury Regulations issued thereunder), the interest of each Participant shall
fully vest only with respect to that part of the Plan which is terminated;


 
20

--------------------------------------------------------------------------------

 



 
(ii)
Termination of Service on or after the Participant’s Normal Retirement Date;



 
(iii)
a Change in Control; or



 
(iv)
Termination of Service by reason of death or Disability.



Notwithstanding the foregoing, Participants who die or suffer a Disability while
performing Qualified Military Service shall be deemed to be fully vested, in
accordance with the HEART Act of 2008.


Section 6.03        Treatment of Forfeitures.


(a)
If a Participant who is not fully vested in his Accounts terminates employment,
that portion of his Accounts in which he is not vested shall be forfeited upon
the earlier of:



 
(i)
the date the Participant receives a distribution of his entire vested benefits
under the Plan, or



 
(ii)
the date the Participant incurs five (5) consecutive One Year Breaks in Service.



(b)
If a Participant who has terminated employment and has received a distribution
of his entire vested benefits under the Plan is subsequently reemployed by an
Employer prior to incurring five (5) consecutive One Year Breaks in Service, he
shall have the portion of his Accounts which was previously forfeited restored
to his Accounts, provided he repays to the Trustee within five (5) years of his
subsequent employment date an amount equal to the previous distribution.  The
amount restored to the Participant’s Account shall be credited to his Account as
of the last day of the Plan Year in which the Participant repays the distributed
amount to the Trustee and the restored amount shall come from other Employees’
forfeitures and, if such forfeitures are insufficient, from a special
contribu­tion by the Employer for that year.  If a Participant’s employment
terminates prior to his Account having become vested, such Participant shall be
deemed to have received a distribution of his entire vested interest as of the
Valuation Date next following his termination of employment.



(c)
If a Participant who has terminated employment but has not received a
distribution of his entire vested benefits under the Plan is subsequently
reemployed by an Employer subse­quent to incurring five (5) consecutive One Year
Breaks in Service, any undistributed balance of his Accounts from his prior
participation which was not forfeited shall be maintained as a fully vested
subaccount within his Account.



(d)
If a portion of a Participant’s Account is forfeited, assets other than Company
Stock must be forfeited before any Company Stock may be forfeited.



(e)
Forfeitures shall be reallocated among the other Participants in the Plan.




 
21

--------------------------------------------------------------------------------

 



Section 6.04        Accounting for Forfeitures.


A forfeiture shall be charged to the Participant’s Account as of the first day
of the first Valuation Period in which the forfeiture becomes certain pursuant
to Section 6.03 of the Plan.  Except as otherwise provided in Section 6.03 of
the Plan, a forfeiture shall be added to the contributions of the terminated
Participant’s Employer which are to be credited to other Participants pursuant
to Section 5 as of the last day of the Plan Year in which the forfeiture becomes
certain.


Section 6.05        Vesting Upon Reemployment.


If a Participant incurs a One Year Break in Service and again performs an Hour
of Service, such Participant shall receive credit, for purposes of Section 6.01
of the Plan, for his Years of Service prior to his One Year Break in Service.


SECTION 7
Distributions


Section 7.01        Distribution of Benefit Upon a Termination of Employment.


(a)
A Participant whose employment terminates for any reason shall receive the
entire vested portion of his Accounts in a single payment on a date selected by
the Committee; provided, however, that such date shall be on or before the 60th
day after the end of the Plan Year in which the Participant’s employment
terminated.  The benefits from that portion of the Participant’s Other
Investments Account shall be calculated on the basis of the most recent
Valuation Date before the date of payment.  Subject to the provisions of Section
7.05 of the Plan, if the Committee so provides, a Participant may elect that his
benefits be distributed to him in the form of Company Stock, cash, or some
combination thereof.



(b)
Notwithstanding paragraph (a) of this Section 7.01, if the balance credited to a
Participant’s Accounts is not more than $1,000, the vested portion of the
Participant’s Accounts shall be paid in a lump sum on or before the 60th day
after the end of the Plan Year in which the Participant’s employment terminated
after allowing a Participant sufficient time within which to elect whether to
receive the distribution in cash or in a direct rollover to an eligible
retirement plan (as defined in Section 7.07 of the Plan).  If the Participant
fails to make the election described in the preceding sentence within 180 days
of receipt of the election materials (or such later time as may be specified
therein), the Participant will be deemed to have elected to receive the
distribution in cash.  If the balance credited to a Participant’s Accounts
exceeds $1,000, his benefits shall not be paid before the latest of his 65th
birthday or the tenth anniversary of the year in which he commenced
participation in the Plan, unless he elects an early pay­ment date in a written
election filed with the Committee.  Such an election is not valid unless it is
made after the Participant has received the required notice under Section
1.411(a)-11(c) of the Treasury Regulations that provides a general description
of the material features of a lump sum distribution and the Participant’s right
to defer receipt of his benefits under the Plan.  The notice shall be provided
no less than 30 days and no more than 180 days before the first


 
22

--------------------------------------------------------------------------------

 

 
day on which all events have occurred which entitle the Participant to such
benefit. Written consent of the Participant to the distribution generally may
not be made within 30 days of the date the Participant receives the notice and
shall not be made more than 180 days from the date the Participant receives the
notice.  However, a distribution may be made less than 30 days after the notice
provided under Section 1.411(a)-11(c) of the Treasury Regulations is given, if:



 
(i)
the Committee clearly informs the Participant that he has a right to a period of
at least 30 days after receiving the notice to consider the decision of whether
or not to elect a distribution (and if applicable, a particular distribution
option), and



 
(ii)
the Participant, after receiving the notice, affirmatively elects a
distribution.



A Participant may modify such an election at any time, provided any new benefit
payment date is at least 30 days after a modified election is delivered to the
Committee.


(c)
Notwithstanding the foregoing, unless a Participant elects to receive a
distribution, the Committee shall have the right to transfer accounts of $1,000
or more, but not exceeding $5,000, in a direct rollover to an individual
retirement plan designated by the Plan administrator in accordance with Code
Section 401(a)(31)(B) and the regulations promulgated thereunder.



Section 7.02        Minimum Distribution Requirements.


With respect to all Participants, other than those who are “5% owners” (as
defined in Section 416 of the Code), benefits shall be paid on the required
beginning date which is no later than the April 1st of the later of:


 
(i)
the calendar year following the calendar year in which the Participant attains
age 70 1/2, or



 
(ii)
the calendar year in which the Participant retires.



With respect to all Participants who are 5% owners within the meaning of Section
416 of the Code, such Participants’ benefits shall be paid no later than the
April 1st of the calendar year following the calendar year in which the
Participant attains age 70 1/2.


Section 7.03        Benefits on a Participant’s Death.


(a)
If a Participant dies before his benefits are paid pursuant to Section 7.01 of
the Plan, the balance credited to his Accounts shall be paid to his Beneficiary
in a single distribution on or before the 60th day after the end of the Plan
Year in which the Participant died.  If the Participant has not named a
Beneficiary or his named Beneficiary should not survive him, then the balance in
his Accounts shall be paid to his estate.  The benefits from that portion of the
Participant’s Other Investments Account shall be calculated on the basis of the
most recent Valuation Date before the date of payment.


 
23

--------------------------------------------------------------------------------

 

(b)
If a married Participant dies before his benefit payments begin, then, unless he
has specifically elected otherwise, the Committee shall cause the balance in his
Accounts to be paid to his spouse, as Beneficiary.  A married Participant may
name an individual other than his spouse as Beneficiary provided that such
election is accompanied by the spouse’s written consent which must:



 
(i)
acknowledge the effect of the election;



 
(ii)
explicitly provide either that the designated Beneficiary may not subsequently
be changed by the Participant without the spouse’s further consent or that it
may be changed without such consent; and



 
(iii)
must be witnessed by the Committee, its representative, or a notary public.



This requirement shall not apply if the Participant establishes to the
Committee’s satisfaction that the spouse may not be located.


(c)
The Committee shall, from time to time, take whatever steps it deems appropriate
to keep informed of each Participant’s marital status.  Each Employer shall
provide the Committee with the most reliable information in the Employer’s
possession regarding its Participants’ marital status, and the Committee may, in
its discretion, require a notarized affidavit from any Participant as to his
marital status.  The Committee, the Plan, the Trustee, and the Employers shall
be fully protected and discharged from any liability to the extent of any
benefit payments made as a result of the Committee’s good faith and reasonable
reliance upon information obtained from a Participant as to the Participant’s
marital status.



Section 7.04        Delay in Benefit Determination.


If the Committee is unable to determine the benefits payable to a Participant or
Beneficiary on or before the latest date prescribed for payment pursuant to this
Section 7, the benefits shall in any event be paid within 60 days after they can
first be determined.


Section 7.05        Options to Receive and Sell Company Stock.


(a)
Unless ownership of virtually all Company Stock is restricted to active
Employees and qualified retirement plans for the benefit of Employees pursuant
to the certificates of incorporation or by-laws of the Employers issuing Company
Stock, a terminated Participant or the Beneficiary of a deceased Participant may
instruct the Committee to distribute the Participant’s entire vested interest in
his Accounts in the form of Company Stock.  In that event, the Committee shall
apply the Participant’s vested interest in his Other Investments Account to
purchase sufficient Company Stock to make the required distribution.


 
24

--------------------------------------------------------------------------------

 



(b)
Any Participant who receives Company Stock pursuant to this Section 7.05, and
any person who has received Company Stock from the Plan or from such a
Participant by reason of the Participant’s death or incompetency, by reason of
divorce or separation from the Participant, or by reason of a rollover
distribution described in Section 402(c) of the Code, shall have the right to
require the Employer which issued the Company Stock to purchase the Company
Stock for its current fair market value (hereinafter referred to as the “put
right”).  The put right shall be exercisable by written notice to the Committee
during the first 60 days after the Company Stock is distributed by the Plan,
and, if not exercised in that period, during the first 60 days in the following
Plan Year after the Committee has communicated to the Participant its
determination as to the Company Stock’s current fair market value.  If the put
right is exercised, the Trustee may, if so directed by the Committee in its sole
discretion, assume the Employer’s rights and obligations with respect to
purchasing the Company Stock.  However, the put right shall not apply to the
extent that the Company Stock, at the time the put right would otherwise be
exercisable, may be sold on an established market in accordance with federal and
state securities laws and regulations.



(c)
With respect to a put right, the Employer or the Trustee, as the case may be,
may elect to pay for the Company Stock in equal periodic installments, not less
frequently than annually, over a period not longer than five (5) years from the
30th day after the put right is exercised pursuant to paragraph (b) of this
Section 7.05, with adequate security and interest at a reasonable rate on the
unpaid balance, all such terms to be set forth in a promissory note delivered to
the seller with normal terms as to acceleration upon any uncured default.



(d)
Nothing contained in this Section 7.05 shall be deemed to obligate any Employer
to register any Company Stock under any federal or state securities law or to
create or maintain a public market to facilitate the transfer or disposition of
any Company Stock.  The put right described in this Section 7.05 may only be
exercised by a person described in paragraph (b) of this Section 7.05, and may
not be transferred with any Company Stock to any other person.  As to all
Company Stock purchased by the Plan in exchange for any Acquisition Loan, the
put right must be nonterminable.  The put right for Company Stock acquired
through an Acquisition Loan shall continue with respect to such Company Stock
after the Acquisition Loan is repaid or the Plan ceases to be an employee stock
ownership plan.  Except as provided above, in accordance with the provisions of
Sections 54.4975-7(b)(4) of the Treasury Regulations, no Company Stock acquired
with the proceeds of an Acquisition Loan may be subject to any put, call or
other option or buy-sell or similar arrangement while held by, and when
distributed from, the Plan, whether or not the Plan is then an employee stock
ownership plan.



Section 7.06        Restrictions on Disposition of Company Stock.


Except in the case of Company Stock which is traded on an established market, a
Participant who receives Company Stock pursuant to this Section 7, and any
person who has received Company Stock from the Plan or from such a Participant
by reason of the Participant’s death or incompetency, divorce or separation from
the Participant, or a rollover distribution described in

 
25

--------------------------------------------------------------------------------

 

Section 402(c) of the Code, shall, prior to any sale or other transfer of the
Company Stock to any other person, first offer the Company Stock to the issuing
Employer and to the Plan at its current fair market value.  This restriction
shall apply to any transfer, whether voluntary, involuntary, or by operation of
law, and whether for consideration or gratuitous.  Either the Employer or the
Trustee may accept the offer within 14 days after it is delivered.  Any Company
Stock distributed by the Plan shall bear a conspicuous legend describing the
right of first refusal under this Section 7.06, as applicable, as well as any
other restrictions upon the transfer of the Company Stock imposed by federal and
state securities laws and regulations.


Section 7.07        Direct Transfer of Eligible Plan Distributions.


(a)
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Section, a distributee (as defined
below) may elect to have any portion of an eligible rollover distribution (as
defined below) paid directly to an eligible retirement plan (as defined below)
specified by the distributee in a direct rollover (as defined below).  A
“distributee” includes a Participant or former Participant.  In addition, the
Participant’s or former Participant’s surviving spouse and the Participant’s or
former Participant’s spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code,
are distributees with regard to the interest of the spouse or former spouse.  A
“distributee” shall also include any non-spouse beneficiary of the
Participant.  For purposes of this Section 7.07, a “direct rollover” is a
payment by the Plan to the eligible retirement plan specified by the
distributee.



(b)
To effect such a direct transfer, the distributee must notify the Committee that
a direct rollover is desired and provide to the Committee sufficient information
regarding the eligible retirement plan to which the payment is to be made.  Such
notice shall be made in such form and at such time as the Committee may
prescribe.  Upon receipt of such notice, the Committee shall direct the Trustee
to make a trustee-to-trustee transfer of the eligible rollover distribution to
the eligible retirement plan so specified.



(c)
For purposes of this Section 7.07, an “eligible rollover distribution” shall
have the meaning set forth in Section 402(c)(4) of the Code and any Treasury
Regulations promulgated thereunder.  To the extent such meaning is not
inconsistent with the above references, an eligible rollover distribution shall
mean any distribution of all or any portion of the Participant’s Account, except
that such term shall not include any distribution which is one of a series of
substantially equal periodic payments (not less frequently than annually) made
(i) for the life (or life expectancy) of the Participant or the joint lives (or
joint life expectancies) of the Participant and a designated Beneficiary, or
(ii) for a period of ten years or more.  Further, the term “eligible rollover
distribution” shall not include any distribution required to be made under
Section 401(a)(9) of the Code or, the portion of any distribution that is not
includible in gross income (determined without regard to the exclusions for net
unrealized appreciation with respect to Company Stock).  Notwithstanding the
foregoing, the non-taxable portion of the “eligible rollover distribution” can
be rolled over to another tax-qualified plan or a Code Section 403(b) annuity,
as long as the rollover is made in a direct trustee-to-trustee transfer, and the


 
26

--------------------------------------------------------------------------------

 

 
recipient tax qualified plan or the Code Section 403(b) annuity provides for
separate accounting of the amounts transferred and the earnings on such
amounts.   To the extent applicable under the Plan, “eligible rollover
distributions” shall also not include any hardship distribution described in
Section 401(k)(2)(B)(i)(IV) of the Code.



(d)
For purposes of this Section 7.07, an “eligible retirement plan” shall have the
meaning set forth in Section 402(c)(8) of the Code and any Treasury Regulations
promulgated thereunder.  To the extent such meaning is not consistent with the
above references, an eligible retirement plan shall mean: (i) an individual
retirement account described in Section 408(a) of the Code, (ii) an individual
retirement annuity described in Section 408(b) of the Code, (iii) an annuity or
annuity plan described in Section 403(a) or Section 403(b) of the Code, (iv) a
qualified trust described in Section 401(a) of the Code, (v) a governmental plan
under Section 457 of the Code that accepts the distributee’s eligible rollover
distribution; (vi) a deemed individual retirement account described in Code
Section 408(q); and (vii) a Roth individual retirement account in accordance
with Code Section 408A(e).  However, in the case of an eligible rollover
distribution to a surviving spouse, an eligible retirement plan means an
individual retirement account or individual retirement annuity.



(e)
The Committee shall provide Participants or other distributees of eligible
rollover distributions with a written notice designed to comply with the
requirements of Code Section 402(f).  Such notice shall be provided within a
reasonable period of time before making an eligible rollover distribution.  Such
notice may be provided up to 180 days before the first day of the first period
for which an amount is payable as an annuity or any other form.



SECTION 8
Voting of Company Stock and Tender Offers


Section 8.01        Voting of Company Stock.


(a)
In General.  The Trustee shall generally vote all shares of Company Stock held
in the Trust in accordance with the provisions of this Section 8.01.



(b)
Allocated Shares.  Shares of Company Stock which have been allocated to
Participants’ Accounts shall be voted by the Trustee in accordance with the
Participants’ written instructions.



(c)
Uninstructed and Unallocated Shares.  Shares of Company Stock which have been
allocated to Participants’ Accounts but for which no written instructions have
been received by the Trustee regarding voting shall be voted by the Trustee in a
manner calculated to most accurately reflect the instructions the Trustee has
received from Participants regarding voting shares of allocated Company
Stock.  Shares of unallocated Company Stock shall also be voted by the Trustee
in a manner calculated to most accurately reflect the instructions the Trustee
has received from Participants regarding voting shares of allocated Company
Stock.  Notwithstanding the preceding two


 
27

--------------------------------------------------------------------------------

 

 
sentences, all shares of Company Stock which have been allocated to
Participants’ Accounts and for which the Trustee has not timely received written
instructions regarding voting and all unallocated shares of Company Stock must
be voted by the Trustee in a manner determined by the Trustee to be solely in
the best interests of the Participants and Beneficiaries.



(d)
Voting Prior to Allocation.  In the event no shares of Company Stock have been
allocated to Participants’ Accounts at the time Company Stock is to be voted,
each Participant shall be deemed to have one share of Company Stock allocated to
his Accounts for the sole purpose of providing the Trustee with voting
instructions.



(e)
Procedure and Confidentiality.  Whenever such voting rights are to be exercised,
the Employers, the Committee, and the Trustee shall see that all Participants
and Beneficiaries are provided with the same notices and other materials as are
provided to other holders of the Company Stock, and are provided with adequate
opportunity to deliver their instructions to the Trustee regarding the voting of
Company Stock allocated to their Accounts or deemed allocated to their Accounts
for purposes of voting.  The instructions of the Participants with respect to
the voting of shares of Company Stock shall be confidential.



Section 8.02        Tender Offers.


In the event of a tender offer, Company Stock shall be tendered by the Trustee
in the same manner set forth in Section 8.01 of the Plan regarding the voting of
Company Stock.


SECTION 9
The Committee and Plan Administration


Section 9.01        Identity of the Committee.


The Committee shall consist of three or more individuals selected by the
Bank.  Any individual, including a director, trustee, shareholder, officer, or
Employee of an Employer, shall be eligible to serve as a member of the
Committee.  The Bank shall have the power to remove any individual serving on
the Committee at any time without cause upon ten (10) days’ written notice to
such individual and any individual may resign from the Committee at any time
without reason upon ten (10) days’ written notice to the Bank.  The Bank shall
notify the Trustee of any change in membership of the Committee.


Section 9.02        Authority of Committee.


(a)
The Committee shall be the “plan administrator” within the meaning of ERISA and
shall have exclusive responsibility and authority to control and manage the
operation and administration of the Plan, including the interpretation and
application of its provisions, except to the extent such responsibility and
authority are otherwise specifically:


 
28

--------------------------------------------------------------------------------

 



 
(i)
allocated to the Bank, the Employers, or the Trustee under the Plan and Trust
Agreement;
     

 
(ii)
delegated in writing to other persons by the Bank, the Employers, the Committee,
or the Trustee; or



 
(iii)
allocated to other parties by operation of law.



(b)
The Committee shall have exclusive responsibility regarding decisions concerning
the payment of benefits under the Plan.



(c)
The Committee shall have full investment responsibility with respect to the
Investment Fund except to the extent, if any, specifically provided for in the
Trust Agreement.



(d)
In the discharge of its duties, the Committee may employ accountants, actuaries,
legal counsel, and other agents (who also may be employed by an Employer or the
Trustee in the same or some other capacity) and may pay such individuals
reasonable compensation and expenses for their services rendered with respect to
the operation or administration of the Plan, to the extent such payments are not
otherwise prohibited by law.



Section 9.03       Duties of Committee.


(a)
The Committee shall keep whatever records may be necessary in connection with
the maintenance of the Plan and shall furnish to the Employers whatever reports
may be required from time to time by the Employers.  The Committee shall furnish
to the Trustee whatever information may be necessary to properly administer the
Trust.  The Committee shall see to the filing with the appropriate government
agencies of all reports and returns required with respect to the Plan under
ERISA, the Code and other applicable laws and regulations.



(b)
The Committee shall have exclusive responsibility and authority with respect to
the Plan’s holdings of Company Stock and shall direct the Trustee in all
respects regarding the purchase, retention, sale, exchange, and pledge of
Company Stock and the creation and satisfaction of any Acquisition Loan to the
extent such responsibilities are not set forth in the Trust Agreement.



(c)
The Committee shall at all times act consistently with the Bank’s long-term
intention that the Plan, as an employee stock ownership plan, be invested
primarily in Company Stock.  Subject to the direction of the Committee with
respect to any Acquisition Loan pursuant to the provisions of Section 4.03 of
the Plan, and subject to the provisions of Sections 7.05 and 11.04 of the Plan
as to Participants’ rights under certain circumstances to have their Accounts
invested in Company Stock or in assets other than Company Stock, the Committee
shall determine, in its sole discretion, the extent to which assets of the Trust
shall be used to repay any Acquisition Loan, to purchase Company Stock, or to
invest in other assets selected by the Committee or an investment manager.  No
provision of the Plan relating to the allocation or vesting of any interests in
Company Stock or


 
29

--------------------------------------------------------------------------------

 

 
investments other than Company Stock shall restrict the Committee from changing
any holdings of the Trust Fund, whether the changes involve an increase or a
decrease in the Company Stock or other assets credited to Participants’
Accounts.  In determining the proper extent of the Trust Fund’s investment in
Company Stock, the Committee shall be authorized to employ investment counsel,
legal counsel, appraisers, and other agents and to pay their reasonable
compensation and expenses to the extent such payments are not prohibited by law.



(d)
If the valuation of any Company Stock is not established by reported trading on
a generally recognized public market, then the Committee shall have the
exclusive authority and responsibility to determine the value of the Company
Stock for all purposes under the Plan.  Such value shall be determined as of
each Valuation Date and on any other date as of which the Trustee purchases or
sells Company Stock in a manner consistent with Section 4975 of the Code and the
Treasury Regulations issued thereunder.  The Committee shall use generally
accepted methods of valuing stock of similar corporations for purposes of arm’s
length business and investment transactions, and in this connection the
Committee shall obtain, and shall be protected in relying upon, the valuation of
Company Stock as determined by an independent appraiser (as defined in Section
401(a)(28)(c) of the Code).



Section 9.04       Compliance with ERISA and the Code.


The Committee shall perform all acts necessary to ensure the Plan’s compliance
with ERISA and the Code.  Each individual member of the Committee shall
discharge his duties in good faith and in accordance with the applicable
requirements of ERISA and the Code.


Section 9.05        Action by Committee.


All actions of the Committee shall be governed by the affirmative vote of a
majority of the total number of Committee members.  The members of the Committee
may meet informally and may take any action without meeting as a group.


Section 9.06        Execution of Documents.


Any instrument to be executed by the Committee may be signed by any member of
the Committee.


Section 9.07        Adoption of Rules.


The Committee shall adopt such rules and regulations of uniform applicability as
it deems necessary or appropriate for the proper operation, administration and
interpretation of the Plan.


Section 9.08       Responsibilities to Participants.


The Committee shall determine which Employees qualify to participate in the
Plan.  The Committee shall furnish to each Eligible Employee whatever summary
plan descriptions,

 
30

--------------------------------------------------------------------------------

 

summary annual reports, and other notices and information that may be required
under ERISA.  The Committee also shall determine when a Participant or his
Beneficiary qualifies for the payment of benefits under the Plan.  The Committee
shall furnish to each such Participant or Beneficiary whatever information is
required under ERISA or the Code (or is otherwise appropriate) to enable the
Participant or Beneficiary to make whatever elections may be available pursuant
to Section 7, and the Committee shall provide for the payment of benefits in the
proper form and amount from the Trust.  The Committee may decide in its sole
discretion to permit modifications of elections and to defer or accelerate
benefits to the extent consistent with the terms of the Plan, applicable law,
and the best interests of the individuals concerned.


Section 9.09        Alternative Payees in Event of Incapacity.


If the Committee finds at any time that an individual qualifying for benefits
under this Plan is a minor or is incompetent, the Committee may direct the
benefits to be paid, in the case of a minor, to his parents, his legal guardian,
a custodian for him under the Uniform Transfers to Minors Act, or the person
having actual custody of him, or, in the case of an incompetent, to his spouse,
his legal guardian, or the person having actual custody of him.  The Committee
and the Trustee shall not be obligated to inquire as to the actual use of the
funds by the person receiving them under this Section 9.09, and any such payment
shall completely discharge the obligations of the Plan, the Trustee, the
Committee, and the Employers to the extent of the payment.


Section 9.10        Indemnification by Employers.


Except as separately agreed upon in writing, the Committee, and any member or
employee of the Committee, shall be indemnified and held harmless by the
Employers, jointly and severally, to the fullest extent permitted by law,
against any and all costs, damages, expenses, and liabilities reasonably
incurred by or imposed upon the Committee or such individual in connection with
any claim made against the Committee or such individual, or in which the
Committee or such individual may be involved by reason of being, or having been,
the Committee, or a member or employee of the Committee, to the extent such
amounts are not paid by insurance.


Section 9.11        Abstention by Interested Member.


Any member of the Committee who is also a Participant in the Plan shall take no
part in any determination specifically relating to his own participation or
benefits under the Plan, unless an abstention would render the Committee
incapable of acting on the matter.


Section 9.12        Use of Electronic Media to Provide Notices and Make
Elections.


Pursuant to Treasury Regulation Section 1.401(a)-21, the Plan may elect to use
electronic media to provide notices required to be provided to Participants
under the Plan and will accept elections from Participants communicated to the
Plan using such electronic media.
 

 
31

--------------------------------------------------------------------------------

 



 
SECTION 10
Rules Governing Benefit Claims


Section 10.01     Claim for Benefits.


Any Participant or Beneficiary who qualifies for the payment of benefits shall
file a claim for benefits with the Committee on a form provided by the
Committee.  The claim, including any election of an alternative benefit form,
shall be filed at least 30 days before the date on which the benefits are to
begin.  If a Participant or Beneficiary fails to file a claim by the 30th day
before the date on which benefits become payable, he shall be presumed to have
filed a claim for payment for the Participant’s benefits in the standard form
prescribed by Section 7 of the Plan.


Section 10.02     Notification by Committee.


Within 90 days after receiving a claim for benefits (or within 180 days, if
special circumstances require an extension of time and written notice of the
extension is given to the Participant or Beneficiary within 90 days after
receiving the claim for benefits), the Committee shall notify the Participant or
Beneficiary whether the claim has been approved or denied.  If the Committee
denies a claim in any respect, the Committee shall set forth in a written notice
to the Participant or Beneficiary:


(a)
each specific reason for the denial;



(b)
specific references to the pertinent Plan provisions on which the denial is
based;



(c)
a description of any additional material or information which could be submitted
by the Participant or Beneficiary to support his claim, with an explanation of
the relevance of such information; and



(d)
an explanation of the claims review procedures set forth in Section 10.03 of the
Plan.



Section 10.03     Claims Review Procedure.


Within 60 days after a Participant or Beneficiary receives notice from the
Committee that his claim for benefits has been denied in any respect, he may
file with the Committee a written notice of appeal setting forth his reasons for
disputing the Committee’s determination.  In connection with his appeal, the
Participant or Beneficiary or his representative may inspect or purchase copies
of pertinent documents and records to the extent not inconsistent with other
Participants’ and Beneficiaries’ rights of privacy.  Within 60 days after
receiving a notice of appeal from a prior determination (or within 120 days, if
special circumstances require an extension of time and written notice of the
extension is given to the Participant or Beneficiary and his representative
within 60 days after receiving the notice of appeal), the Committee shall
furnish to the Participant or Beneficiary and his representative, if any, a
written statement of the Committee’s final decision with respect to his claim,
including the reasons for such decision and the particular Plan provisions upon
which it is based.

 
32

--------------------------------------------------------------------------------

 



SECTION 11
The Trust


Section 11.01      Creation of Trust Fund.


All amounts received under the Plan from an Employer and investments shall be
held in a Trust Fund pursuant to the terms of this Plan and the Trust
Agreement.  The benefits described in this Plan shall be payable only from the
assets of the Trust Fund.  Neither the Bank, any other Employer, its board of
directors or trustees, its stockholders, its officers, its employees, the
Committee, nor the Trustee shall be liable for payment of any benefit under this
Plan except from the Trust Fund.


Section 11.02      Company Stock and Other Investments.


The Trust Fund held by the Trustee shall be divided into Company Stock and
investments other than Company Stock.  The Trustee shall have no investment
responsibility for the portion of the Trust Fund consisting of Company Stock,
but shall accept any Employer contributions made in the form of Company Stock,
and shall acquire, sell, exchange, distribute, and otherwise deal with and
dispose of Company Stock in accordance with the instructions of the Committee.


Section 11.03      Acquisition of Company Stock.


From time to time the Committee may, in its sole discretion, direct the Trustee
to acquire Company Stock from the issuing Employer or from shareholders,
including shareholders who are or have been Employees, Participants, or
fiduciaries with respect to the Plan.  The Trustee shall pay for such Company
Stock no more than its fair market value, which shall be determined conclusively
by the Committee pursuant to Section 9.03(d) of the Plan.  The Committee may
direct the Trustee to finance the acquisition of Company Stock through an
Acquisition Loan subject to the provisions of Section 4.03 of the Plan.


Section 11.04      Participants’ Option to Diversify.


The Committee shall establish a procedure under which each Participant may,
during the first five years of a certain six-year period, elect to have up to 25
percent of the value of his Accounts committed to alternative investment options
within an “Investment Fund.”  For the sixth year in this period, the Participant
may elect to have up to 50 percent of the value of his Accounts committed to
other investments.  The six-year period shall begin with the Plan Year following
the first Plan Year in which the Participant has both reached age 55 and
completed 10 years of participation in the Plan; a Participant’s election to
diversify his Accounts must be made within the 90-day period immediately
following the last day of each of the six Plan Years.  The Committee shall see
that the Investment Fund includes a sufficient number of investment options to
comply with Section 401(a)(28)(B) of the Code.  The Committee may, in its
discretion, permit a transfer of a portion of the Participant’s Accounts to the
Equitable Bank Retirement Plan in order to satisfy this Section 11.04, provided
such investments comply with Section 401(a)(28)(B) of the Code and such transfer
is not otherwise prohibited under the Code or ERISA.  The Trustee

 
33

--------------------------------------------------------------------------------

 

shall comply with any investment directions received from Participants in
accordance with the procedures adopted from time to time by the Committee under
this Section 11.04.


SECTION 12
Adoption, Amendment and Termination


Section 12.01     Adoption of Plan by Other Employers.


With the consent of the Bank, any entity may become a participating Employer
under the Plan by:


(a)
taking such action as shall be necessary to adopt the Plan;



(b)
becoming a party to the Trust Agreement establishing the Trust Fund; and



(c)
executing and delivering such instruments and taking such other action as may be
necessary or desirable to put the Plan into effect with respect to the entity’s
Employees.



Section 12.02     Adoption of Plan by Successor.


In the event that any Employer shall be reorganized by way of merger,
consolidation, transfer of assets or otherwise, so that an entity other than an
Employer shall succeed to all or substantially all of the Employer’s business,
the successor entity may be substituted for the Employer under the Plan by
adopting the Plan and becoming a party to the Trust Agreement.  Contributions by
the Employer shall be automatically suspended from the effective date of any
such reorganiza­tion until the date upon which the substitution of the successor
entity for the Employer under the Plan becomes effective.  If, within 90 days
following the effective date of any such reorganization, the successor entity
shall not have elected to become a party to the Plan, or if the Employer shall
adopt a plan of complete liquidation other than in connection with a
reorganization, the Plan shall be automatically terminated with respect to
Employees of the Employer as of the close of business on the 90th day following
the effective date of the reorganization, or as of the close of business on the
date of adoption of a plan of complete liquidation, as the case may be.


Section 12.03      Plan Adoption Subject to Qualification.


Notwithstanding any other provision of the Plan, the adoption of the Plan and
the execution of the Trust Agreement are conditioned upon their being determined
initially by the Internal Revenue Service to meet the qualification requirements
of Section 401(a) of the Code, so that the Employers may deduct currently for
federal income tax purposes their contributions to the Trust and so that the
Participants may exclude the contributions from their gross income and recognize
income only when they receive benefits.  In the event that this Plan is held by
the Internal Revenue Service not to qualify initially under Section 401(a) of
the Code, the Plan may be amended retroactively to the earliest date permitted
by the Code and the applicable Treasury Regulations in order to secure
qualification under Section 401(a) of the Code.  If this Plan is held by the
Internal Revenue Service not to qualify initially under Section 401(a) of the
Code either as

 
34

--------------------------------------------------------------------------------

 

originally adopted or as amended, each Employer’s contributions to the Trust
under this Plan (including any earnings thereon) shall be returned to it and
this Plan shall be terminated.  In the event that this Plan is amended after its
initial qualification, and the Plan, as amended, is held by the Internal Revenue
Service not to qualify under Section 401(a) of the Code, the amendment may be
modified retroactively to the earliest date permitted by the Code and the
applicable Treasury Regulations in order to secure approval of the amendment
under Section 401(a) of the Code.


Section 12.04      Right to Amend or Terminate.


(a)
The Bank intends to continue this Plan as a permanent program.  However, each
participating Employer separately reserves the right to suspend, supersede, or
terminate the Plan at any time and for any reason, as it applies to that
Employer’s Employees, and the Bank reserves the right to amend, suspend,
supersede, merge, consolidate, or terminate the Plan at any time and for any
reason, as it applies to the Employees of all Employers.



(b)
No amendment, suspension, supersession, merger, consolidation, or termination of
the Plan shall reduce any Participant’s or Beneficiary’s proportionate interest
in the Trust Fund, or shall divert any portion of the Trust Fund to purposes
other than the exclusive benefit of the Participants and their Beneficiaries
prior to the satisfaction of all liabilities under the Plan.  Except as is
required for purposes of compliance with the Code or ERISA, neither the
provisions of Section 5.04 relating to the crediting of contributions,
forfeitures and shares of Company Stock released from the Loan Suspense Account,
nor any other provision of the Plan relating to the allocation of benefits to
Participants, may be amended more frequently than once every six
months.  Moreover, there shall not be any transfer of assets to a successor plan
or merger or consolidation with another plan unless, in the event of the
termination of the successor plan or the surviving plan immediately following
such transfer, merger, or consolidation, each participant or beneficiary would
be entitled to a benefit equal to or greater than the benefit he would have been
entitled to if the plan in which he was previously a participant or beneficiary
had terminated immediately prior to such transfer, merger, or
consolidation.  Following a termination of this Plan by the Bank, the Trustee
shall continue to administer the Trust and pay benefits in accordance with the
Plan and the Committee’s instructions.



(c)
In the event of a Change in Control, the Plan shall be terminated and
allocations made to Participants in accordance with the provisions of Section
5.08 of the Plan.





SECTION 13
General Provisions


Section 13.01     Nonassignability of Benefits.


The interests of Participants and other persons entitled to benefits under the
Plan shall not be subject to the claims of their creditors and may not be
voluntarily or involuntarily assigned, alienated, pledged, encumbered, sold, or
transferred.  The prohibitions set forth in this Section 13.01 shall also apply
to any judgment, decree, or order (including approval of a property or
settlement agreement) which relates to the provision of child support, alimony,
or property rights to a present or former spouse, child, or other dependent of a
Participant pursuant to a domestic relations order, unless such judgment, decree
or order is determined to be a “qualified domestic relations order” as defined
in Section 414(p) of the Code.
 
 
35

--------------------------------------------------------------------------------




Section 13.02      Limit of Employer Liability.


The liability of the Employers with respect to Participants and other persons
entitled to benefits under the Plan shall be limited to making contributions to
the Trust from time to time, in accordance with Section 4 of the Plan.


Section 13.03      Plan Expenses.


All expenses incurred by the Committee or the Trustee in connection with
administering the Plan and Trust shall be paid by the Trustee from the Trust
Fund to the extent the expenses have not been paid or assumed by the Employer.


Section 13.04      Nondiversion of Assets.


Except as provided in Sections 5.05 and 12.03 of the Plan, under no
circumstances shall any portion of the Trust Fund be diverted to or used for any
purpose other than the exclusive benefit of Participants and their Beneficiaries
prior to the satisfaction of all liabilities under the Plan.


Section 13.05      Separability of Provisions.


If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.


Section 13.06     Service of Process.


The agent for the service of process upon the Plan shall be the Chairman of the
Board of the Bank and the Trustee, or such other person as may be designated
from time to time by the Bank.


Section 13.07     Governing Law.


The Plan is established under, and its validity, construction and effect shall
be governed by the laws of the State of New York, to the extent those laws are
not preempted by federal law, including the provisions of ERISA.



 
36

--------------------------------------------------------------------------------

 



Section 13.08     Special Rules for Persons Subject to Section 16(b)
Requirements.


Notwithstanding anything herein to the contrary, any former Participant who is
subject to the provisions of Section 16(b) of the Securities Exchange Act of
1934, who becomes eligible to again participate in the Plan, may not become a
Participant prior to the date that is six months from the date such former
Participant terminated participation in the Plan.  In addition, any person
subject to the provisions of Section 16(b) of the Securities Exchange Act of
1934 Act receiving a distribution of Company Stock from the Plan must hold such
Company Stock for a period of six months, commencing with the date of
distribution.  However, this restriction will not apply to Company Stock
distributions made in connection with death, retirement, Disability or
termination of employment, or made pursuant to the terms of a qualified domestic
relations order.


Section 13.09      Military Service.


Notwithstanding any other provision of this Plan to the contrary, contributions,
benefits and Service credit with respect to Qualified Military Service will be
provided in accordance with Section 414(u) of the Code.


Section 13.10      Minimum Distribution Requirements.


General Rules


1.1           Precedence.  The requirements of this Section 13.10 will take
precedence over any inconsistent provisions of the Plan.


1.2           Requirements of Treasury Regulations Incorporated.  All
distributions required under this Section will be determined and made in
accordance with the Treasury regulations under section 401(a)(9) of the Internal
Revenue Code.


1.3           TEFRA Section 242(b)(2) Elections.  Notwithstanding the other
provisions of this article, distributions may be made under a designation made
before January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity
and Fiscal Responsibility Act (TEFRA) and the provisions of the plan that relate
to section 242(b)(2) of TEFRA.


Time and Manner of Distribution.


1.1           Required Beginning Date.  The Participant’s entire interest will
be distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.


1.2           Death of Participant Before Distributions Begin.  If the
Participant dies before distributions begin, the Participant’s entire interest
will be distributed, or begin to be distributed, no later than as follows:


 
(a)
If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then, except as provided in the adoption agreement,


 
37

--------------------------------------------------------------------------------

 

 
distributions to the surviving spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
age 70 ½, if later.



 
(b)
If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, then, except as provided in the adoption agreement, distributions
to the designated beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.



 
(c)
If there is no designated beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.



 
(d)
If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this section 1.2, other than
section 1.2(a), will apply as if the surviving spouse were the Participant.



1.3           Forms of Distribution.  All distributions under this Plan will be
made in a single lump sum.


Required Minimum Distributions During Participant’s Lifetime.


1.1           Amount of Required Minimum Distribution For Each Distribution
Calendar Year.  During the Participant’s lifetime, the minimum amount that will
be distributed for each distribution calendar year is the lesser of:


 
(a)
the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or



 
(b)
if the Participant’s sole designated beneficiary for the distribution calendar
year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year; or



1.2           Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this section 3 beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.

 
38

--------------------------------------------------------------------------------

 

Required Minimum Distributions After Participant’s Death.


1.1           Death On or After Date Distributions Begin.


 
(a)
Participant Survived by Designated Beneficiary.  If the Participant dies on or
after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:



 
1.
The Participant’s remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.



 
2.
If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year.  For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.



 
3.
If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, the designated beneficiary’s remaining life expectancy is
calculated using the age of the beneficiary in the year following the year of
the Participant’ death, reduced by one for each subsequent year.



 
(b)
No Designated Beneficiary.  If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.




 
39

--------------------------------------------------------------------------------

 



1.2           Death Before Date Distributions Begin.


 
(a)
Participant Survived by Designated Beneficiary.  Except as provided in the
adoption agreement, if the Participant dies before the date distributions begin
and there is a designated beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the remaining life expectancy of the Participant’s designated
beneficiary, determined as provided in this Section.



 
(b)
No Designated Beneficiary.  If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.



 
(c)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin.  If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole designated beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse, this section will apply as if the surviving spouse were the
Participant.



Definitions.


Designated beneficiary.  The individual who is designated as the beneficiary
under the Plan and is the designated beneficiary under section 401(a)(9) of the
Internal Revenue Code and section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.


Distribution calendar year.  A calendar year for which a minimum distribution is
required.  For distributions beginning before the Participant’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date.  For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to
begin.  The required minimum distribution for the Participant’s first
distribution calendar year will be made on or before the Participant’s required
beginning date.  The required minimum distribution for other distribution
calendar years, including the required minimum distribution for the distribution
calendar year in which the Participant’s required beginning date occurs, will be
made on or before December 31 of that distribution calendar year.


Life expectancy.  Life expectancy as computed by use of the Single Life Table in
section 1.401(a)(9)-9 of the Treasury regulations.


Participant’s account balance.  The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the

 
40

--------------------------------------------------------------------------------

 

account balance as of dates in the valuation calendar year after the valuation
date and decreased by distributions made in the valuation calendar year after
the valuation date.  The account balance for the valuation calendar year
includes any amounts rolled over transferred to the plan either in the valuation
calendar year or in the distribution calendar year if distributed or transferred
in the valuation calendar year.




SECTION 14
Top-Heavy Provisions


Section 14.01     Top-Heavy Provisions.


(a)
Key employee.  Key employee means any employee or former employee (including any
deceased employee) who at any time during the Plan Year that includes the
Determination Date was an officer of the Employer having annual compensation
greater than $130,000 (as adjusted under Section 416(i)(1) of the Code for Plan
Years beginning after December 31, 2002), a 5% owner of the Employer or a 1%
owner of the Employer having annual compensation of more than $150,000.  For
this purpose, annual compensation means compensation within the meaning of
Section 415(c)(3) of the Code.  The determination of who is a key employee will
be made in accordance with Section 416(i)(1) of the Code and the applicable
regulations and other guidance of general applicability issued thereunder.



(b)
Determination of present values and amounts.  This subsection (b) shall apply
for purposes of determining the present values of accrued benefits and the
amounts of account balances of Participants as of the distribution date.



 
(i)
Distributions during year ending on the Determination Date.  The present values
of accrued benefits and the amounts of account balances of a Participant as of
the Determination Date shall be increased by the distributions made with respect
to the Participant under the Plan and any Plan aggregated with the Plan under
Section 416(g)(2) of the Code during the 1-year period ending on the
Determination Date.  The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code.  In the case
of a distribution made for a reason other than separation from service, death or
disability, this provision shall be applied by substituting "5-year period" for
“1-year period.”



 
(ii)
Participants not performing services during the year ending on the Determination
Date.  The accrued benefits and accounts of any individual who has not performed
services for the Employer during the 1-year period ending on the Determination
Date shall not be taken into account.




 
41

--------------------------------------------------------------------------------

 





Section 14.02      Plan Modifications Upon Becoming Top-Heavy.


(a)
Minimum Accruals.  Section 5.04 of the Plan will be modified to provide that the
aggregate amount of Employer contributions allocated in each Plan Year to the
Accounts of each Participant who is a non-Key Employee (as defined under Section
416(i)(1) of the Code), and who is employed by an Employer as of the last day of
the Plan Year, may not be less than the lesser of:



 
(i)
three percent (3%) of his Compensation for the Plan Year; and



 
(ii)
a percentage of his Compensation equal to the largest percentage obtained by
dividing the sum of the amount credited to the Accounts of any Key Employee by
that Key Employee’s Compensation.



(b)
The preceding provision will remain in effect for the period in which the Plan
is top-heavy.  If, for any particular year thereafter, the Plan is no longer
top-heavy, the provisions contained in this Section 14.02 shall cease to apply,
except that any previously vested portion of any Account balance shall remain
nonforfeitable.



(c)
If the Employer maintains a qualified plan in addition to this plan and more
than on such plan is determined to be top-heavy, a minimum contribution or a
minimum benefit shall be provided in one of such other plans, including a plan
that consists solely of cash or deferred arrangement which meets the
requirements of Section 401(k)(12) of the Code and matching contributions with
respect to which the requirements of Section 401(m)(11) of the Code are met.

 




42

